SIMPSON, Justice.
This is an original petition filed in ’this Court by convict Price, asking for a.leave-' to file a petition for writ of error coram nobis “to Chilton County Circuit Court, Clanton, Alabama”.
The State has filed a motion to strike, grounded on the allegation that this Court has never reviewed the case on its merits and that, therefore, this Court is without' jurisdiction to consider the petition. Such is the status of the case. Price was convicted in the Chilton County Circuit Court and appealed his conviction to the Court of Appeals, and that court affirmed. Price v. State, 41 Ala.App. 239, 128 So.2d 109.
The allegation, that the case was never reviewed by this Court, is also true and the motion is well taken. Unless the judgment of the Court of Appeals was reviewed by this Court, this Court is without jurisdiction to entertain the petition. Ex parte Ralph Leon Gandy, 154 So.2d 673;1 Ex parte Williams, 255 Ala. 648, 53 So.2d 334; Smith v. State, 245 Ala. 161, 16 So.2d 315; Ex parte Phillips, 40 Ala.App. 647, 120 So.2d 580; Cauley v. State, 34 Ala.App. 111, 37 So.2d 153; Brown v. State, 32 Ala.App. 500, 27 So.2d 226.
Petition stricken.
LIVINGSTON, C. J., and MERRILL and HARWOOD, JJ., concur.

. Ante, p. 317.